Per Curiam.

This was a suit by Jones against the Company, before a justice of the peace for killing a cow, at a place where the road was not fenced, by running over it with the cars. On appeal to the Circuit Court, the plaintiff had judgment for 25 dollars, the value of the animal according to the proof.
The case is the same in principle with that of Williams v. The New Albany. and Salem Railroad Company, 5 Ind. R. 111; and for the reasons there given the judgment is affirmed.
The judgment is affirmed with 10 per cent, damages and costs.